PER CURIAM.
Earl Scott appeals the summary denial of his motion for post-conviction relief, filed pursuant to rule 3.850, Florida Rules of Criminal Procedure, in which he raised several grounds of ineffective assistance of counsel and trial court error. We reverse and remand for further proceedings on one of his claims.
Scott alleges that his trial counsel was ineffective during his cross examination of identification witness Joe Adams. The record furnished to this court does not address this point.
On remand the trial court should either conduct an evidentiary hearing or attach excerpts from the trial record that conclusively refute the allegations in the motion.
POLEN, FARMER and STEVENSON, JJ., concur.